IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

LAMONT TAYLOR,

      Appellant,
                                                             Case No. 5D11-4179
v.

STATE OF FLORIDA,

     Appellee.
________________________________/

Opinion filed July 11, 2014

3.850 Appeal from the Circuit Court
for Orange County,
Mike Murphy, Judge.

Lamont Taylor, Indiantown, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bonnie Jean Parrish,
Assistant Attorney General, Daytona
Beach, for Appellee.


                   ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

      This case was remanded from the Florida Supreme Court, which quashed our

prior opinion dismissing (for lack of jurisdiction) Lamont Taylor’s appeal from the denial

of his rule 3.850 postconviction motion. The trial court denied Taylor’s claims after an

evidentiary hearing and Taylor has not raised an issue warranting reversal or

discussion.

      AFFIRMED.

ORFINGER, LAWSON and WALLIS, JJ., concur.